DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statement re Text of U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
In the reply filed on November 4, 2021, Applicant elected (with traverse) the invention of Group I, drawn to either a “dust collection assembly”, or a “CNC cutting machine” (depending on the claim).  Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 4, 2021, and such traversal was addressed in the Office Action mailed January 31, 2022. 
Claim Rejections - 35 USC § 112
Claims 1, 3-8, 10-14, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 2, it is unclear as set forth in the claim with what “and a tool holder coupled to the spindle for co-rotation therewith” is intended to go, i.e., “arm supporting” {as in “an arm supporting a spindle and” (the arm supporting) “a tool holder coupled to the spindle…”}, or “CNC cutting machine including” {as in “the CNC cutting machine including an arm supporting a spindle” (and the CNC cutting machine including) “a tool holder coupled to the spindle…”}, rendering it unclear as set forth in the claim whether or not the tool holder is intended to be set forth as being supported by the arm.  
In claim 1, lines 2-3, the claim now recites “the CNC cutting machine including an arm supporting a spindle and a tool holder coupled to the spindle for co-rotation therewith”.  However, particularly given the aforedescribed lack of clarity as to which verb “and a tool holder coupled to the spindle…” is intended to go, it is unclear as set forth in the claim to what “therewith” is intended to refer, i.e., with what?  For example, it is unclear as claimed as to whether “therewith” intends to reference the tool holder being coupled to the spindle for co-rotation with the spindle, or whether the claim intends to reference the tool holder being coupled to the spindle for co-rotation with the arm.
In claim 1, line 8, the claim recites “a second portion radially spaced from the first portion”.  However, there is no axis or frame of reference provided in the claim for determining what is meant by “radially”.  The same situation exists in claim 8, lines 14-15, which recites the same limitation.    
In claim 22, the claim recites “wherein the control system includes a plate movably coupled to the actuator and cables that couple the plate to the head…”  However, it is unclear as set forth in this claim with what “and cables that couple the plate to the head” is intended to go, i.e., it is unclear as claimed whether the claim intends to recite “wherein the control system includes a plate movably coupled to the actuator and” (the control system includes) “cables that couple the plate to the head”, or whether the claim intends to recite “wherein the control system includes a plate movably coupled to the actuator and” (movably coupled to) “cables that couple the plate to the head”.  
In claim 23, the claim recites “wherein the actuator includes a compression spring acting on the plate such that when the head is in the retracted position the compression spring biases the plate to move the head toward the retracted position”.  However, if the head is already “in the retracted position” as claimed, it is unclear how or in what regard the compression spring can bias the plate to move the head “toward” the retracted position (i.e., since the head is already at the retracted position), i.e., it is unclear how or in what regard the head can be biased “towards” a position at which the head is already located.
In claim 23, the claim recites “when the head is in the extended position the actuator applies force to the plate to move the head to the extended position”.  However, if the head is already “in the extended position” as claimed, it is unclear how or in what regard the actuator can apply force to move the head “to the extended position”, i.e., it is unclear how or in what regard the actuator can apply force to move the head to a position at which the head is already located (as claimed).  
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 11 as amended 5/24/2022, the claim now recites “wherein the base includes a cutting zone and a tool changing zone of the CNC cutting machine”.  However, as best understood, the disclosed base 14 does not itself “include” a cutting zone, in that the base itself is not cut, but rather, the workpiece (such as 30) supported thereon is cut (by tool bit 58, for example).  Additionally, a plurality of tool bit holders 60 are provided, apparently mounted at least ultimately to the base 14 as shown in Figure 1.  Such tool bit holders 60 are used in the exchanging of tools between 60 and the tool spindle 98 (paragraphs 0055, 0027, Figures 1-2).  However, it is noted that it appears that the actual tool changing operation (described in paragraph 0055, for example) between the spindle 98 and the tool bit holders 60 would occur in an area that is above the base 14 (see Figure 1, for example), such that it does not appear that the base 14 “includes” a tool changing zone, as now recited in claim 11.  
It is noted that paragraph 0027 teaches that the CNC router (10) “includes a cutting zone 50 and a tool changing zone 54”, but does not specifically teach that the base 14 itself includes the cutting zone 50 or the tool changing zone 54, as now claimed in claim 11.
In the event that such is in keeping with Applicant’s intent, Applicant may wish to consider language in claim 11 such as “wherein the CNC cutting machine includes a cutting zone and a tool changing zone” instead of “wherein the base includes a cutting zone and a tool changing zone of the CNC cutting machine”.
Claim Rejections - 35 USC § 102/103
Claims 1, 4-5, and 7, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2005/0232717 to Ferrari et al. (hereinafter, “Ferrari”), or, in the alternative, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0232717 to Ferrari et al. (hereinafter, “Ferrari”) in view of JP 08-071884 A (hereinafter, JP ‘884).
Ferrari teaches a computer numerically controlled cutting machine 1 (see at least Figures 1-2, as well as paragraphs 0020-0022, 0001, 0025-0026, and 0063, for example; see also cutting bit 4 shown in Figures 5-6 and described in paragraph 0026 and 0063).  The machine 1 includes an “arm”, such as, for example, body 5, and/or toolhead 2, movably supported by and relative to a bed of the machine 1 (see Figures 1, 3, and paragraphs 0018-0024, for example).  A spindle 6 is rotatably supported by the arm 5 and/or 2 (see Figures 1-3 and paragraphs0018-0025, noting that the element 5, and thus spindle 6 supported thereon, is rotatable about pivot axis A2, and additionally/alternatively noting that the spindle 6 is further rotatable about machining axis A1).  A tool bit 4 is selectively clamped to the tool spindle 6 by way of a tool-holder (paragraph 0050; see also paragraphs 0023, 0025, and 0040, for example.)
Ferrari additionally teaches a dust extraction device 8 for removing chips and particulates generated over the course of machining performed by the tool 4 on the workpiece 7.  See paragraph 0026 and Figures 5-6 and 1-2, for example.  The dust extraction device 8 includes an extractor hood 9 (which includes a tubular cylindrical element 12 that slidably engages with a cylindrical portion 5a of body 5 so as to coaxially ensheath the tool spindle 6; see paragraphs 0027-0029 and Figures 1-3, for example).  The extractor hood 9 includes a suction port 10 positionable in proximity to the machining area 11 (Figures 5-6, paragraph 0027).  The extractor hood 9 further comprises a skirt 13 composed of, for example, synthetic brushes 14 located circumferentially around the peripheral rim of the suction port 10.  See Figures 1-6 and paragraphs 0030 and 0064, for example.  Also mounted to body 5 is a linear actuator 15 having a movable part 17 coupled (via intervening structure, such as 18, 19) to the extractor hood 9.  In particular, end 17a of movable part 17 is fastened to a bracket 18, which bracket 18 is coupled to a pair of translating members 19 connected operatively to the extractor hood 9.  (Figures 1-4, paragraphs 0031-0032 and 0038).  Each translating member 19 comprises a respective hollow rod 20, a respective stem 21 slidable internally of the corresponding hollow rod 20 and connected to the cylindrical tubular element 12 of the hood 9, and a corresponding spring 22 (housed internally of the hollow rod 20) is interposed between (and operates between) the rod 20 and the stem 21.  See paragraph 0033 and Figures 1-4.  The translating members 19, in combination with guide elements 24, combine to establish a linear guide arrangement 25 for the extractor hood 9 (paragraphs 0031-0038).  Additionally, one of the members 19 is linked operatively to the linear actuator 15 (paragraph 0038).  The linear actuator 15 combines with the linear guide arrangement 25 to equip the dust extraction device 8 with motion-inducing “means” (to use the verbiage of Ferrari) 26 by which the extractor hood 9 can be directed back and forth along direction D1, which direction D1 is parallel to the (machining) axis A1 of rotation of the tool spindle 6.  See paragraph 0039 and Figures 1-4.  In particular, the extractor hood 9 is capable of movement (via the linear actuator 15/motion-inducing “means” 26) in the direction D1 between a first (retracted) position shown in Figure 1, in which the spindle 6 is exposed and can be accessed for the purpose of changing the tool 4, and a plurality of extended positions, one of which being shown in Figure 2 in which the spindle 6 and at least a part of the associated tool 4 is enclosed “laterally” (with respect to the axis A1) by the hood 9, and in which the portion of the hood 9 proximate to suction port 10 is in contact with the workpiece 27 (as shown in at least Figures 5-6).  See paragraphs 0040-0041, 005 and Figures 1-2, for example.  It is additionally noted that the motion-inducing “means” (to use the verbiage of Ferrari) 26 is under control of the computerized master control unit 3 of the machine tool 1 (paragraphs 0049, 0057).   
Furthermore, it is noted that the dust extraction device 8 further includes an air extraction shaft 28, connected fluidically with extractor hood 9 by way of a duct 29 (which duct 29 includes duct sections 30, 31, and 32).  See Figures 1-2 and 4-6, as well as at least paragraphs 0042-0046.
It is additionally noted that Ferrari explicitly teaches (see paragraph 0068) that while such is not illustrated, the extractor hood 9 can be configured to comprise two or more cylindrical tubular elements mounted together telescopically and thus extendible and retractable reciprocally along the aforementioned direction D1 (which axis D1 is parallel to the axis of rotation A1 of the tool spindle 6, as per paragraphs 0025 and 0031).
Relating such to the present claim language, it is noted that, for example, element 18 and/or 19 can be considered the claimed “adapter” configured to couple to the “arm” 2 and/or 5 (Figures 1-2, 4, above discussion).  The skirt 13/brush 14 in combination with cylindrical tubular element (of the two or more cylindrical tubular elements mounted together telescopically as described in paragraph 0068) that has the skirt 13/brush 14 affixed thereto and that is the cylindrical tubular element that is (when the telescopic tubular cylindrical elements are extended as disclosed in paragraph 0068) in closest proximity to the workpiece 7 (and furthest away from the tool spindle 6) can be considered to constitute the “head” telescopically coupled to the aforedescribed adapter (18 and/or 19) by a plurality (noting the teaching in paragraph 0068 that element 9 can comprise two “or more” cylindrical tubular elements that are mounted together telescopically, which encompasses a range of two up to an infinite number) of nested members, each collapsible relative to each other (see paragraph 0068).  Alternatively, the skirt 13/brush 14 itself can be considered the claimed “head”, and the telescoping elements described in paragraph 0068 can all be considered the claimed “nested members”.  Note that when extended along direction D1 (as disclosed in paragraph 0068) to an extended position like that of Figure 2 (in which the hood 9, and thus the nested telescoping members that compose hood 9 as disclosed in paragraph 0068, is/are configured to surround the tool holder and tool bit 4), the nested members of hood 9 are configured to surround the tool bit 4 (see Figure 2, as well as paragraphs 0068, 0040-0041, 0051-0061, and Figures 4-6).  Additionally, when retracted along direction D1 (as disclosed in paragraph 0068) to a retracted position like that of Figure 1, at least some of the nested members (of paragraph 0068) are telescopically retracted towards the adapter 18 and/or 19 (see Figures 1-2, and paragraphs 0040-0041, 0051-0061, and especially 0068).  
Additionally, the aforedescribed “head” (either 13/14 plus the cylindrical tubular element, of the telescoping members, to which 13/14 is affixed, or alternatively, skirt 13/brushes 14 themselves) “defines” an inlet (see 10 in Figure 2, for example) that is fluidly connected to the plurality of nested members (described in paragraph 0068) when the aforedescribed head is at least in the aforedescribed extended position, the inlet at 10 being configured to fluidly connect (via 29, 28) to a vacuum (see at least paragraphs 0042-0047, as well as 0030 and Figures 1-2 and 4, noting that 10 is disclosed as a suction port that is fluidically connected by way of duct 28 to air extraction shaft 28).  Such “head” includes a “first portion”, as broadly claimed, such as either the vertical left (re Figure 3) portion of one of the bristles of 14, such as the portion labeled below in the two enlarged annotated partial reproductions of Figure 3 as P1, or the vertical right (re Figure 3) portion of the one of the bristles of 14, such as the portion labeled below in the two enlarged annotated partial reproductions of Figure 3 as P2.  Such “head” additionally includes a “second portion”, such as the other of P2 or P1, i.e., one of P1, P2 below can be considered the claimed “first portion”, and the other of P2, P1 below can be considered the claimed “second portion”.  An intermediate portion (labeled below in the two enlarged annotated partial reproductions of Figure 3 as IP) of the bristle that is located at the bottom thereof connects the aforedescribed first and second portions P1, P2, and is “substantially” flat.  See the enlarged annotated partial reproductions of Figure 3 below.  Additionally, P1 and P2 are “radially spaced” from one another with respect to, for example, a longitudinal axis of the bristle, or alternatively, with respect to axis A1 of rotation of the spindle 6.  See Figure 3.  


[AltContent: textbox (P1)]
[AltContent: connector]


[AltContent: textbox (IP)][AltContent: connector][AltContent: textbox (P2)][AltContent: connector]
    PNG
    media_image1.png
    226
    674
    media_image1.png
    Greyscale





[AltContent: textbox (IP)][AltContent: connector][AltContent: textbox (P2)][AltContent: connector][AltContent: textbox (P1)][AltContent: connector]
    PNG
    media_image2.png
    289
    331
    media_image2.png
    Greyscale


Note that the intermediate portion IP (at the bottom of the bristle) of the aforedescribed head is configured to contact a workpiece 7 when the head is in the aforedescribed extended position (see Figures 2, 5, and 6, noting that the bottom(s) of the bristles of 13/14 directly contact the workpiece 7 when the head is extended).  See also paragraphs 0068, 0040-0041, 0051-0061, for example.  
Furthermore, Ferrari teaches a “control system” including an “actuator” (linear actuator 15/motion-inducing “means” 26, for example), as discussed above.  See at least paragraphs 0039-0041.  It is noted that, given that Ferrari teaches the aforementioned “actuator”, the limitation “a control system including an actuator…” is met, as no particular control system (i.e., beyond the actuator) is required by independent claim 1.  Alternatively, it is also noted that Ferrari further teaches a numerical control system including computerized master control unit 3 and at least actuator 15/26 (see paragraphs 0020, 0022, 0039-0041, 0049, 0054, and 0068, for example).   Note that the control system is at least operatively “coupled” to the aforedescribed head in order to control the movements of the head between the extended and retracted positions as described previously.  See also paragraphs 0039-0041, 0049, 0054, 0068.
In the alternative, in the event that it is held that the teachings in paragraph 0068 re the extractor hood 9 instead comprising two or more telescoping cylindrical tubular elements that are extendible and retractable reciprocally along the aforementioned D1 direction parallel to the axis A1 of rotation of the tool spindle 6 are not sufficient to anticipate the above-listed claims, attention is alternatively directed to JP ‘884.  It is noted that a machine translation of JP ‘884 is being made of record on the accompanying PTO-892, and attention is directed to that machine translation regarding any references to paragraphs, page numbers, or the like re the JP ‘884 reference.
In particular, as shown in Figure 4, JP ‘884 teaches a telescoping dust collecting hood for sucking and removing chips generated during machining via a milling bit 3 (see, for example, paragraphs 0001, 0006, 0009, 0016, for example, as well as the machine translation of claim 5, and Figure 4, for example).  It is noted that paragraph 0016 teaches that the fourth embodiment depicted in Figure 4 is like that of the third embodiment (of Figure 3), except that the expanding/contracting portion 18 is configured as a flexible expanding/contracting telescopic cylinder, rather than a bellows.  JP ‘884 teaches an adapter (fixing clip 9 and/or the element labeled in the annotated reproduction of Figure 4 below as “A1”, and/or element N3 labeled below) configured to couple the telescoping dust collecting hood to an “arm” 1 on which tool spindle 2 (and the holder thereof for holding tool bit 3) is supported.  See Figure 4, Figure 3, and at least paragraphs 0016, 0013, and 0009, for example.  Furthermore, the tool spindle 2 can move laterally, as well as along the longitudinal axis of the tool spindle (paragraph 0020).
The hood includes a connecting portion 6 for connecting the hood to a vacuum device (Figure 4) for suctioning chips/dust out of a suction chamber 10 (10 is labeled in Figure 3) of the hood (Figure 4, Figure 3, paragraph 0016, paragraphs 0013-0014, as well as paragraphs 0001, 0005-0006, 0009, and the machine translations of claims 3 and 5, for example).  The hood includes a “head”, such as Q+17, or alternatively, 17 alone (Q being labeled in the annotated reproduction of Figure 4 below), that is telescopically coupled to the adapter 9 and/or A1 and/or N3 by a plurality of nested members N1, N2 (and/or N3, when N3 is not considered the claimed “adapter” or part of the claimed “adapter”, and instead, 9 and/or A1 are the claimed “adapter”) that are collapsible relative to each other, between an extended position (shown in Figure 4) in which the nested members N1, N2, (and/or N3 re the alternative just described) are configured to surround the tool holder of 2 that holds bit 3, and a retracted position (as the members telescopically nest) in which at least some of the nested members are telescopically retracted towards the aforedescribed adapter.  See Figure 4, as well as at least paragraphs 0006, 0016, and 0021, as well as the machine translation of claims 3 and 5, for example.  
[AltContent: textbox (M2)][AltContent: arrow][AltContent: connector][AltContent: textbox (M1)][AltContent: arrow][AltContent: textbox (A1)][AltContent: arrow][AltContent: textbox (N3)][AltContent: arrow][AltContent: textbox (N2)][AltContent: arrow][AltContent: textbox (N1)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Q)]
    PNG
    media_image3.png
    532
    362
    media_image3.png
    Greyscale

[AltContent: textbox (IP2)]




The head 17 or Q+17 includes a “first portion”, such as either one of the left portion (re Figure 4) of one of the bristles of 17, labeled above as M1, or alternatively, the right portion (re Figure 4) of the one of the bristles of 17, labeled above as M2.  Additionally, the head 17 or Q+17 includes a “second portion”, such as the other of M2 or M1, i.e., one of M1, M2 can be considered the “first portion”, as broadly claimed, and the other of M2, M1 can be considered the claimed “second portion” as broadly claimed.  Note that the first and second portions M1, M2 are “radially spaced” from one another (by the width of the bristle) with respect to, for example, a longitudinal central axis of the bristle, or alternatively, with respect to the central rotation axis of the bit that the bristles collectively surround, for example.  See Figure 4 of JP ‘884.  An intermediate portion (labeled above as IP2) located at the bottom of the aforedescribed bristle connects the aforedescribed first and second portions M1, M2.  See Figure 4 above.  The intermediate portion IP2 is “substantially” flat.  See Figure 4 above.  
The head 17 or Q+17 defines an “inlet” (i.e., bottom opening thereof re Figure 4) fluidly connected to the plurality of nested members N1, N2 (and/or N3, depending on which element(s) is/are considered the claimed adapter, as described previously) and when the head is in at least the extended position shown in Figure 4, the inlet is configured to fluidly connect to a vacuum (connected at 6, as described previously).  Additionally, the intermediate portion IP2 (labeled above) of the head 17 or Q+17 is configured to contact (directly) workpiece 16.  See Figure 4, as well as paragraphs 0013, 0016, 0009-0011, as well as the machine translations of claims 3 and 5, for example.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the specific telescoping cylindrical portions (of a dust hood) taught by JP ‘884 for the generic specific telescoping cylindrical portions taught by Ferrari (in paragraph 0068), noting that such amounts to the simple substitution of one known element (the telescoping cylindrical portions of JP ‘884) for another (the telescoping cylindrical portions taught by Ferrari) to obtain the predictable result of the resulting dust hood having a number of cylindrical portions that are able to telescopically extend and retract relative to one another along the direction D1 of Ferrari, and furthermore, for providing a hood arrangement that has the benefit of being strong in the direction perpendicular to the longitudinal direction of the hood, which means that even when the frictional force between the workpiece 16 and the annular brush 15/17 is large, the hood is unlikely to buckle in the lateral direction, as explicitly taught by JP ‘884 (see paragraphs 0016 and 0021, for example).  It is noted that resultantly, the stems 21 of the translating members 19 of Ferrari would necessarily have to be operatively connected to the “front” nested member N1 (closest to the workpiece) of JP ‘884’s nested members in order for the actuation arrangement 15/26 of Ferrari to function to selectively extend and retract the hood.  See Figures 1-3 of Ferrari, as well as at least paragraphs 0031-0041 of Ferrari, for example.
Regarding claim 4, the control system (including, for example, merely actuator 15 and/or 26) of Ferrari is configured to be capable of being actuated so as to adjust the aforedescribed head (either skirt 13/brushes 14 themselves, or the combination of the cylindrical tubular element, of the telescoping members, to which 13/14 is affixed, in combination with 13/14) into the retracted position (described in paragraphs 0068, 0039-0040, for example, shown in Figure 1, for example) at least when the spindle 6 is in a “tool changing zone” (as broadly claimed) of the CNC cutting machine (see, particularly, paragraph 0040, for example), and into the aforedescribed extended position (paragraph 0068, paragraphs 0039-0041, 0005-0006, Figure 2) at a cutting zone or machining area 11 (Figures 5-6, paragraphs 0027, 0051-0062, for example).  Additionally, “adjustment” of the aforedescribed head, such as via 15/26, and/or such as via movements of the tool spindle relative to the workpiece to bring the tool spindle in proximity to a portion of the workpiece that is about to be machined, is considered to be capable of being carried out or “occurring” before “operation” (as broadly claimed, such as before performing a movement towards the right re Figures 5-6 to machine the profile 27 of the workpiece 7 via tool 4, or such as before performing machining of the workpiece), simply by so actuating the actuator 15 and/or 26 or by so operating movements of the spindle.  Regarding the alternative interpretation of the reference in which the control system includes at least computerized master control unit 3 in combination with the actuator 15 and/or 26, attention is likewise directed to paragraphs 0068 and 0040 re the retraction of the “head” while the spindle 6 is in a “tool changing zone”, and to paragraphs 0039-0041, 0020-0022, 0025-0027, 0049-0062, and Figures 2 and 5-6 for example, re the extended position/cutting “zone”.
Regarding claim 5, the spindle 6 of Ferrari and above-described “tool holder” for tool bit 4 are part of a motorized cutting tool (see paragraph 0025, which teaches that spindle 6 is rotatable about machining axis A1 and is set in motion by “suitable drive means”, to use the verbiage of Ferrari, to rotate the tool 4 clamped to the spindle 6 to thereby perform machining operations on workpiece 7, which suitable drive means, are, as broadly claimed, constitute a “motor” in at least a broad sense).  Furthermore, the spindle 6 and tool holder thereof are supported by the aforedescribed “arm” 5 and/or 2 (see Figures 1-4 and at least paragraphs 0023 and 0025).   Additionally, the actuator 15 and/or 26 is “positioned on a side of the motorized cutting tool opposite the” (aforedescribed) “head”.  See Figures 1-2, for example, noting that 15, for example, is shown in Figure 1 at an upper portion of the aforedescribed “motorized cutting tool”, and the aforedescribed “head” (at which 13 is located) is located at (an upper portion and) the lower portion of the aforedescribed “motorized cutting tool”.  
Regarding claim 7, see the plate labeled below in the annotated reproduction of Figure 2 of Ferrari and in the enlarged partial annotated reproduction of Figure 1 below, for example, noting that the plate is at least ultimately (via intervening structure) coupled to the aforedescribed arm 2 and/or 5 (see Figure 2).  Furthermore, such plate must inherently include an opening therethrough or “outlet”, in order for the opening or “suction port” 10 of hood 9 to be fluidly connected via sections 30, 31, and 32 of duct 29 to air extraction shaft 28 to thus suction/extract the chips and dust generated by the machining operations of bit 4, as disclosed in at least paragraphs 0001-0002 and 0041-0046, for example.  Furthermore, the conduit (labeled below) fluidly connects the aforedescribed head (either the cylindrical tubular element, of the telescoping members re paragraph 0068, to which 13/14 is affixed, in combination with 13/14, or alternatively, skirt 13/brushes 14 themselves) and plurality of nested members (of 9; described in paragraph 0068) to the outlet (i.e., the aforedescribed opening through the plate labeled below), in order for the opening or “suction port” 10 of hood 9 to be fluidly connected via sections 30, 31, and 32 of duct 29 to air extraction shaft 28 to thus suction/extract the chips and dust generated by the machining operations of bit 4, as disclosed in at least paragraphs 0001-0002 and 0041-0046, for example.  See also Figures 1-2, for example.

[AltContent: textbox (conduit)][AltContent: arrow][AltContent: textbox (plate)][AltContent: arrow]
    PNG
    media_image4.png
    756
    572
    media_image4.png
    Greyscale






Enlarged partial (annotated) reproduction of Figure 1 of Ferrari:

[AltContent: textbox (plate)][AltContent: arrow]


[AltContent: arrow]
    PNG
    media_image5.png
    438
    485
    media_image5.png
    Greyscale

[AltContent: textbox (conduit)]


Claim Rejections - 35 USC § 103
Claim 6, as best understood in view of the above rejections based on 35 USC 112, is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0232717 to Ferrari et al. (hereinafter, “Ferrari”) in view of JP 08-071884 A (hereinafter, JP ‘884).
Ferrari in view of JP ‘884 teaches all aspects of the presently-claimed invention as were discussed in the above rejection(s) based thereon.  (See the above alternative rejection under 35 USC 103 of claim 1 based on a combination of Ferrari and JP ‘884 for further details.)
Additionally, regarding claim 6, it is noted that Ferrari/JP ‘884 teaches the features of claim 6, noting that as a result of the combination of Ferrari and JP ‘884 described above, the vacuum (connected to 28 of Ferrari, which would be connected to 6 re A1 and/or the rearmost nested member N3 of JP ‘884) is configured to direct air from the inlet (i.e., the opening in the middle of 17 and/or Q of JP ‘884) through the plurality of nested members N1, N2, alternatively also N3 (i.e., in the event that 9 and/or A1 are considered the claimed adapter and N3 is considered a nested member, as discussed above) to an outlet (at, for example, 6 re JP ‘884, to which the duct 29 of Ferrari is coupled in order to provide suction to remove the dust/chips, or alternatively, the outlet 29 re Ferrari) of the dust collection assembly.
Claim 3, as best understood in view of the above rejections based on 35 USC 112, is rejected under 35 U.S.C. 103 as being unpatentable over either one of the following:
(i) (U.S. Patent Application Publication No. 2005/0232717 to Ferrari et al. (hereinafter, “Ferrari”) as applied to at least claim 1 above, or, in the alternative, 
(ii) U.S. Patent Application Publication No. 2005/0232717 to Ferrari et al. (hereinafter, “Ferrari”) in view of JP 08-071884 A (hereinafter, JP ‘884) as applied to at least claim 1 above.
	Re alternative (i) attention is directed to the above discussion of Ferrari as was presented in the above rejection of claim 1 as being anticipated by Ferrari.  Re alternative (ii), attention is directed to the above alternative discussion of Ferrari and JP ‘884 as was presented in the above rejection of claim 1 as being obvious over Ferrari in view of JP ‘884.
Regarding claim 3, while it is noted that Ferrari teaches the linear actuator 15/26, as described previously, Ferrari does not explicitly teach that the linear actuator 15/26 is/comprises either a pneumatic or hydraulic actuator.  
However, Examiner takes Official Notice that the use of hydraulic and pneumatic actuators as linear actuators is extremely well-known and widely used for the purpose of causing linear movement.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted either of a well-known hydraulic linear actuator or a well-known pneumatic linear actuator for the linear actuator 15/26 taught by Ferrari, as such amounts to the substitution of one known element (either a hydraulic linear actuator or a pneumatic linear actuator) for another (the linear actuator 15/26 taught by Ferrari) to obtain the predictable result of the aforedescribed head of either Ferrari (re alternative (i)) or JP ‘884 (re alternative (ii)) being linearly moved between the extended and retracted positions, i.e., the extension and retraction linear movement of the head is unchanged in the modification.
Claims 8, 10-12, and 14, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over either one of the following:
(i) (U.S. Patent Application Publication No. 2005/0232717 to Ferrari et al. (hereinafter, “Ferrari”) as applied to at least claim 1 above, and further in view of Applicant’s Admitted Prior Art (hereinafter, AAPA), or, in the alternative, 
(ii) U.S. Patent Application Publication No. 2005/0232717 to Ferrari et al. (hereinafter, “Ferrari”) in view of JP 08-071884 A (hereinafter, JP ‘884) as applied to at least claim 1 above, and further in view of AAPA.
	Re alternative (i) attention is directed to the above discussion of Ferrari as was presented in the above rejection of claim 1 as being anticipated by Ferrari.  Re alternative (ii), attention is directed to the above alternative discussion of Ferrari and JP ‘884 as was presented in the above rejection of claim 1 as being obvious over Ferrari in view of JP ‘884.
	Additionally, Ferrari (re alternative (i)), or Ferrari in view of JP ‘884 (re alternative (ii)), teaches all aspects of the presently-claimed invention as set forth in claim 8 as were discussed above in the prior art rejection(s) of claim 1 based on Ferrari or Ferrari in view of JP ‘884.  
	It is additionally noted that Ferrari teaches that the machine tool 1 is a numerically controlled, multi-axis type of machine, “conventional in embodiment and therefore described neither in general nor in detail hereinafter”, comprising a not-illustrated bed on which a toolhead 2 is mounted with freedom of movement, relative to the bed, along a plurality of positioning axes, under control of a computerized master control unit 3.  See Ferrari, paragraphs 0018-0022.  Ferrari additionally teaches that the machine tool 1 includes a rotary tool spindle 6 to which a tool bit 4 (which can be a milling tool, drilling tool, boring tool, spot-facing tool, thread-tapping tool, contouring tool, or countersinking tool, among others, per Ferrari in paragraph 0063, for example) can be affixed so as to be driven in rotation about axis A1 so as to perform machining operations on workpiece 7 (Figures 1-6, paragraph 0025. 0051, for example).  
	That being said, while Ferrari generically teaches a bed of the machine tool, and teaches that the tool bit 4 machines a workpiece 7 (shown in Figures 5-6, for example), Ferrari is silent as to the details of the bed, and silent as to the details of the structure on which workpiece 7 is placed during machining.  
	Thus, Ferrari (nor Ferrari in view of JP ‘884) does not explicitly teach “a base configured to support a workpiece”, with the arm 5 and/or 2 (wherein at least element 2 is movable relative to the not-illustrated bed per Ferrari in paragraph 0021) being movably supported by that same “base” (that is configured to support the workpiece), as Ferrari is silent as to many of the details of the machine tool 1 (as taught by Ferrari in paragraph 0021, for example).  
	However, in the Office Action mailed 1/31/2022 took Official Notice that machine tools 1 are extremely well-known in which the tool head is movably mounted on the same base/bed on which a workpiece is supported, for the purpose of achieving the well-known benefit of improving precision and accuracy of the machining operation, and thus, improving the precision and accuracy of the parts machined by the machine tool, noting that if the workpiece is mounted on a different base, it presents an additional opportunity for the workpiece and tool to become misaligned, such as by a fork truck or the like running into the work support and knocking it askew as compared to the tool head.  This assertion (that machine tools are extremely well-known in which the tool head is movably mounted on the same base/bed on which a workpiece is supported, for the purpose of achieving the well-known benefit of improving precision and accuracy of the machining operation, and thus, improving the precision and accuracy of the parts machined by the machine tool, noting that if the workpiece is mounted on a different base, it presents an additional opportunity for the workpiece and tool to become misaligned, such as by a fork truck or the like running into the work support and knocking it askew as compared to the tool head) is taken to be admitted prior art because Applicant did not previously traverse the Examiner’s assertion.  See MPEP section 2144.03, section C, for example.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the workpiece 7 taught by Ferrari (or Ferrari in view of JP ‘884) be supported on the same base that movably supports the arm 2 and/or 5 of the machine tool, as is well-known (as per AAPA), for the purpose of achieving the well-known (see AAPA) benefit of improving precision and accuracy of the machining operation, and thus, improving the precision and accuracy of the parts machined by the machine tool, noting that if the workpiece is mounted on a different base, it presents an additional opportunity for the workpiece and tool to become misaligned, such as by a fork truck or the like running into the work support and knocking it askew as compared to the tool head.
Regarding claim 10, while it is noted that Ferrari teaches the linear actuator 15/26, as described previously, Ferrari does not explicitly teach that the linear actuator 15/26 is/comprises either a pneumatic or hydraulic actuator.  
However, Examiner takes Official Notice that the use of hydraulic and pneumatic actuators as linear actuators is extremely well-known and widely used for the purpose of causing linear movement.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted either of a well-known hydraulic linear actuator or a well-known pneumatic linear actuator for the linear actuator 15/26 taught by Ferrari, as such amounts to the substitution of one known element (either a hydraulic linear actuator or a pneumatic linear actuator) for another (the linear actuator 15/26 taught by Ferrari) to obtain the predictable result of the aforedescribed head of either Ferrari (re alternative (i)) or JP ‘884 (re alternative (ii)) being linearly moved between the extended and retracted positions, i.e., the extension and retraction linear movement of the head is unchanged in the modification.
	Regarding claim 11, attention is directed to the above prior art discussion of claim 4.  Additionally, it is noted that the resultant machine tool (re claim 8 in which Ferrari, or Ferrari in view of JP ‘884, are modified such that the tool head/arm and workpiece are supported on the same “base”) is thus considered to have a base that “includes” (as such best understood in view of the above issues re 35 USC 112) the cutting zone (such as 11 in Figures 5-6 of Ferrari, noting that 7 shown in Figures 5-6 is thus supported on such a base, and thus the area/zone 11 is also considered to be on/included with such a base, as claim 11 is best understood in view of the above rejections under 35 USC 112).  Furthermore, given that the tool changing “zone” (and it is noted that no boundaries are provided to the claimed zones, as broadly claimed) includes the area at which the tool spindle and dust hood are located during the tool exchange, and the tool spindle is supported on the base as discussed above re claim 8, thus, the tool changing “zone” is considered to also be “include” with the base (as claim 11 is best understood in view of the above rejections under 35 USC 112).  Also see paragraphs 0039-0041, 0049, 0050-0062, of Ferrari, for example.
	Regarding claim 12, firstly regarding alternative (i), it is noted that Ferrari teaches that the head includes a plurality of protrusions (the bristles of brushes 14) located around the inlet 10 and “protruding downward” (see Figures 5-6) toward the workpiece 7.  See Figures 5-6 and paragraph 0030, for example.  
	Regarding claim 12, alternatively, regarding alternative (ii), it is noted that JP ‘884 teaches that the head includes a plurality of protrusions (the bristles of annular brush 15/17) located around the inlet and “protruding downward” (see Figure 4) toward the workpiece (see 16 in Figure 4 of JP ‘884).  See Figure 4 and also at least paragraphs 0013, 0015, 0016, and the machine translation of claims 3 and 5.   
	Regarding claim 14, as noted above re claim 8, the base is configured to support the workpiece 7 to be cut.  Additionally, given that the brush(es) 14 of Ferrari (re alternative (i)) and the brushes 15/17 of JP ‘884 (re alternative (ii)) are configured to be brought into contact with the workpiece being machined (see paragraph 0064 and Figures 5-6 of Ferrari, particularly Figure 6; see Figure 4 of JP ‘884, for example; see also above discussion), then as broadly claimed, a “seal” is “at least partially” created between the head and the workpiece when the head is in the extended position, the “seal” proximate to the inlet (10 re Ferrari, the area in the middle of Q and/or 17 re JP ‘884), at least in that the area(s) where the bristles of the brush(es) are brought into contact with the workpiece at least partially “seal” or close off the area between the head and the workpiece.  See Figure 6 of Ferrari, and/or Figure 4 of JP ‘884.
Claim 13, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0232717 to Ferrari et al. (hereinafter, “Ferrari”) in view of JP 08-071884 A (hereinafter, JP ‘884) as applied to at least claim 1 above, and further in view of Applicant’s Admitted Prior Art (hereinafter, AAPA).
Attention is directed to the above discussion of Ferrari and JP ‘884 as was presented in the above rejection of claim 1 as being obvious over Ferrari in view of JP ‘884.
	That being said, Ferrari (re alternative (i)), or Ferrari in view of JP ‘884 (re alternative (ii)), teaches all aspects of the presently-claimed invention as set forth in claim 13 as were discussed above in the prior art rejection(s) of claim 1 based on Ferrari or Ferrari in view of JP ‘884.  
	It is additionally noted that Ferrari teaches that the machine tool 1 is a numerically controlled, multi-axis type of machine, “conventional in embodiment and therefore described neither in general nor in detail hereinafter”, comprising a not-illustrated bed on which a toolhead 2 is mounted with freedom of movement, relative to the bed, along a plurality of positioning axes, under control of a computerized master control unit 3.  See Ferrari, paragraphs 0018-0022.  Ferrari additionally teaches that the machine tool 1 includes a rotary tool spindle 6 to which a tool bit 4 (which can be a milling tool, drilling tool, boring tool, spot-facing tool, thread-tapping tool, contouring tool, or countersinking tool, among others, per Ferrari in paragraph 0063, for example) can be affixed so as to be driven in rotation about axis A1 so as to perform machining operations on workpiece 7 (Figures 1-6, paragraph 0025. 0051, for example).  
	That being said, while Ferrari generically teaches a bed of the machine tool, and teaches that the tool bit 4 machines a workpiece 7 (shown in Figures 5-6, for example), Ferrari is silent as to the details of the bed, and silent as to the details of the structure on which workpiece 7 is placed during machining.  
Thus, Ferrari (nor Ferrari in view of JP ‘884) does not explicitly teach “a base configured to support a workpiece”, with the arm 5 and/or 2 (wherein at least element 2 is movable relative to the not-illustrated bed per Ferrari in paragraph 0021) being movably supported by that same “base” (that is configured to support the workpiece), as Ferrari is silent as to many of the details of the machine tool 1 (as taught by Ferrari in paragraph 0021, for example), as required by claim 13 (via the dependence of claim 13 on claim 8).
However, in the Office Action mailed 1/31/2022 took Official Notice that machine tools 1 are extremely well-known in which the tool head is movably mounted on the same base/bed on which a workpiece is supported, for the purpose of achieving the well-known benefit of improving precision and accuracy of the machining operation, and thus, improving the precision and accuracy of the parts machined by the machine tool, noting that if the workpiece is mounted on a different base, it presents an additional opportunity for the workpiece and tool to become misaligned, such as by a fork truck or the like running into the work support and knocking it askew as compared to the tool head.  This assertion (that machine tools are extremely well-known in which the tool head is movably mounted on the same base/bed on which a workpiece is supported, for the purpose of achieving the well-known benefit of improving precision and accuracy of the machining operation, and thus, improving the precision and accuracy of the parts machined by the machine tool, noting that if the workpiece is mounted on a different base, it presents an additional opportunity for the workpiece and tool to become misaligned, such as by a fork truck or the like running into the work support and knocking it askew as compared to the tool head) is taken to be admitted prior art because Applicant did not previously traverse the Examiner’s assertion.  See MPEP section 2144.03, section C, for example.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the workpiece 7 taught by Ferrari (or Ferrari in view of JP ‘884) be supported on the same base that movably supports the arm 2 and/or 5 of the machine tool, as is well-known (per AAPA), for the purpose of achieving the well-known (per AAPA) benefit of improving precision and accuracy of the machining operation, and thus, improving the precision and accuracy of the parts machined by the machine tool, noting that if the workpiece is mounted on a different base, it presents an additional opportunity for the workpiece and tool to become misaligned, such as by a fork truck or the like running into the work support and knocking it askew as compared to the tool head.
Additionally regarding claim 13, it is noted that Ferrari/JP ‘884 teaches the features of claim 13, noting that as a result of the combination of Ferrari and JP ‘884 described above, the vacuum (connected to 28 of Ferrari, which would be connected to 6 re A1 and/or the rearmost nested member N3 of JP ‘884) is configured to direct air from the inlet (i.e., the opening in the middle of 17 and/or Q of JP ‘884) through the plurality of nested members N1, N2, alternatively also N3 (i.e., in the event that 9 and/or A1 are considered the claimed adapter and N3 is considered a nested member, as discussed above) to an outlet (at, for example, 6 re JP ‘884, to which the duct 29 of Ferrari is coupled in order to provide suction to remove the dust/chips, or alternatively, the outlet 29 re Ferrari) of the dust collection assembly.
Allowable Subject Matter
Claims 22-23, as best understood in view of the above rejections based on 35 USC 112, would be allowable if rewritten (without broadening the claim(s)) to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Regarding the previous objection to the drawings under 37 CFR 1.83(a) for failing to show the hydraulic actuator set forth in claims 3 and 10 (which hydraulic actuator is still set forth in claims 3 and 10), Applicant’s arguments found under the heading “Objections to the Drawings” in the paragraph spanning pages 9-10 of the reply filed 5/24/2022 are persuasive, and the objection to the drawings for failing to show the claimed hydraulic actuator has been withdrawn.
Regarding the rejection of claim 1 under 35 USC 112(b) regarding it being unclear as set forth in line 2 with what “and a tool holder…” is intended to go, Applicant has asserted that the claim has been amended “to make clear that the tool holder is coupled to the spindle for co-rotation together” (page 10 of the 5/24/2022 reply).  However, the amendment in question does not serve to clarify with what “and a tool holder” in lines 2-3 of present claim 1 is intended to go, i.e., “the CNC cutting machine including” vs. “an arm supporting…”.  See the above rejection(s) based on 35 USC 112(b) for further details.
Regarding the prior art rejection of independent claim 1 as being either anticipated (re 35 USC 102(a)(1)) by U.S. Patent Application Publication No. 2005/0232717 to Ferrari et al. (hereinafter “Ferrari”), or alternatively as being obvious (re 35 USC 103) over Ferrari in view of JP 08-071884 A (hereinafter, JP ‘884), as well as the prior art rejection of independent claim 8 as being obvious over Ferrari or being obvious over Ferrari in view of JP ‘884, Applicant has asserted that neither Ferrari nor JP ‘884 teach the newly-added limitations “the head including a first portion, a second portion radially spaced from the first portion, and an intermediate portion connecting the first and second portions, the intermediate portion being substantially flat”, and “wherein the intermediate portion of the head is configured to contact a workpiece when the head is in the extended position”.  However, particularly noting the breadth of the term “portion”, such is not persuasive, and attention is directed to the above prior art rejections of claims 1 and 8, which describe in detail how the Ferrari and JP ‘884 references are considered to meet the new limitations.
Regarding Applicant’s assertions on page 13 of the 5/24/2022 reply that “[C]laim 1 recites that the intermediate portion of the head contacts the workpiece when the head is in the extended position, and contact between the hood and the workpiece allows a seal to be created therebetween and facilitate the drawing of the air through the air inlet. (Paragraph [0039])”, and that in JP ‘884 “[T]he brush 15 serves as an inlet for outside air to the suction portion 7, and thereby does not form a seal. (Paragraph [0021])”, attention is directed to the fact that there is no claim language found in either of independent claims 1 or 8 related to these assertions, as there is no language related to a “seal” in either of claims 1 or 8.  Furthermore, dependent claim 14 is the only claim in which a seal of any kind is mentioned, and claim 14 merely recites that “a seal is at least partially created between the head and the workpiece when the head is in the extended position, the seal proximate to the inlet”.  The prior art rejection of claim 14 above describes how this limitation is considered to be met by the Ferrari and JP ‘884 references, which discussion re claim 14 (from the aforementioned prior art rejection thereof) is reproduced below for convenience:
Regarding claim 14, as noted above re claim 8, the base is configured to support the workpiece 7 to be cut.  Additionally, given that the brush(es) 14 of Ferrari (re alternative (i)) and the brushes 15/17 of JP ‘884 (re alternative (ii)) are configured to be brought into contact with the workpiece being machined (see paragraph 0064 and Figures 5-6 of Ferrari, particularly Figure 6; see Figure 4 of JP ‘884, for example; see also above discussion), then as broadly claimed, a “seal” is “at least partially” created between the head and the workpiece when the head is in the extended position, the “seal” proximate to the inlet (10 re Ferrari, the area in the middle of Q and/or 17 re JP ‘884), at least in that the area(s) where the bristles of the brush(es) are brought into contact with the workpiece at least partially “seal” or close off the area between the head and the workpiece.  See Figure 6 of Ferrari, and/or Figure 4 of JP ‘884.

That said, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., any particular “seal” re independent claims 1 and 8) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, care should be taken to make sure support exists for whatever claim language is contemplated should future claim language re such a seal be contemplated, in the event that Applicant intends for such to pertain to any sort of “airtight” seal.  Note also that gaps would exist between the protrusions recited in claim 12 that would allow airflow, and furthermore, attention is directed to Figure 6, noting the airflow dashed lines.
Regarding Applicant’s arguments indicating that Ferrari and JP ‘884 “teach away” from the invention recited in claim 1 (pages 13-14 of the 5/24/2022), firstly, regarding the 102 portion of the 102/103 rejection of claim 1, it is noted that such is not relevant to rejections under 35 USC 102(a)(1).  See MPEP Section 2131.05, which states:
“Arguments that the alleged anticipatory prior art is ‘nonanalogous art’ or ‘teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not ‘germane’ to a rejection under section 102." Twin Disc, Inc. v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986) (quoting In re Self, 671 F.2d 1344, 213 USPQ 1, 7 (CCPA 1982)). See also State Contracting & Eng’ g Corp. v. Condotte America, Inc., 346 F.3d 1057, 1068, 68 USPQ2d 1481, 1488 (Fed. Cir. 2003) (The question of whether a reference is analogous art is not relevant to whether that reference anticipates. A reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims.).
A reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference "teaches away" from the invention is inapplicable to an anticipation analysis. Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The prior art was held to anticipate the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). See Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(claimed composition that expressly excluded an ingredient held anticipated by reference composition that optionally included that same ingredient); see also Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999) (Claimed composition was anticipated by prior art reference that inherently met claim limitation of "sufficient aeration" even though reference taught away from air entrapment or purposeful aeration.).

	Additionally, regarding the obviousness rejections based on a combination of Ferrari with JP ‘884, likewise, the argument that these references “teach away” from the claimed invention are not persuasive, noting that to “teach away” from the combination, the references would need to provide an indication that the combination would be undesirable in some way.  JP ‘884 was merely provided to substitute one specific set of nested members and brush for another, and neither the Ferrari nor the JP ‘884 reference teaches that such would be undesirable in any way.
On page 14 of the 5/24/22 reply, Applicant indicates that “[A]mended claim 8 includes similar subject matter as claim 1” and “[T]herefore, the arguments presented herein related to claim 1 apply with equal weight to claim 8”.  Likewise, attention is directed to the above responses to those arguments.
Similarly, Applicant indicates (page 14 of the 5/24/22 reply) that the dependent claims (3-7, 10-14, depending from claims 1 and 8) are likewise allowable for the reasons discussed above.  However, likewise, attention is directed to the above responses to those arguments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
August 24, 2022